Citation Nr: 0122623	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  01-01 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability evaluation for 
hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from August 1951 to August 
1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's hypertension is not productive of diastolic 
pressure that is predominantly 110 or more, nor is it 
productive of systolic pressure that is predominantly 200 or 
more.  

3.  The veteran's hypertension does not result in dyspnea, 
fatigue, angina, dizziness, or syncope, nor is there evidence 
of cardiac hypertrophy or dilatation.

CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for hypertension have not been met. 38 U.S.C.A. 
§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.104, Diagnostic Code 7101 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned for his hypertension does not accurately 
reflect the severity of that disability.  Specifically, the 
veteran asserts that he is entitled to a higher disability 
evaluation because he has elevated blood pressure.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  This law sets forth requirements 
for assisting a claimant in developing the facts pertinent to 
his or her claim.  In this regard, the Board notes that VA 
fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the issue on appeal.  The Statement 
of the Case provided to the veteran and his representative 
informed him of the pertinent laws and regulations and the 
evidence necessary to substantiate his claim.  The RO 
afforded the veteran a VA examination and requested 
information from the veteran regarding treatment for his 
service-connected disorder.  However, the veteran failed to 
submit any additional information.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) ("The duty to assist is not always 
a one-way street.  If a veteran wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.").  As such, the Board finds that the 
duty to assist was satisfied and the Board will proceed with 
a disposition on the merits.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) ("[I]f BVA determines that [an] 
omission . . . did not prejudice the claimant or violate VA's 
statutory duty to assist, BVA [can] properly render a 
decision on the appeal....").

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, a February 1997 Board decision granted service 
connection for hypertension.  A March 1997 rating decision 
assigned a 10 percent disability evaluation, effective August 
19, 1994.  The veteran filed a Notice of Disagreement in 
connection with the assigned rating in April 1997, the RO 
issued a Statement of the Case in September 1997, and the 
veteran perfected his appeal.  In December 1999, the Board 
affirmed the RO's denial of an increased disability 
evaluation for hypertension.  See 38 U.S.C.A. § 7103(a); 38 
C.F.R. § 20.1100(a) (as a general rule, a decision by the 
Board is final unless the Chairman of the Board orders 
reconsideration of the decision, or the claimant files an 
appeal to the United States Court of Appeals for Veterans 
Claims).  See also 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104 
(when the Board affirms a determination of the RO, that 
determination is subsumed by the final appellate decision). 

In March 2000, the veteran submitted a claim for an increased 
rating with a private medical record.  The veteran was 
afforded a VA examination in August 2000, and in an October 
2000 rating decision, the RO continued the 10 percent 
disability evaluation.  The veteran filed a Notice of 
Disagreement in November 2000, the RO issued a Statement of 
the Case in January 2001, and the veteran perfected his 
appeal in January 2001. 

As stated earlier, the veteran submitted a private medical 
record in conjunction with his claim for an increased 
disability evaluation.  The record consisted of a blood 
pressure reading.  According to the report, the veteran's 
systolic blood pressure was 150 and the veteran's diastolic 
blood pressure was 116.  The veteran's pulse was 91 beats per 
minute.

According to the August 2000 VA examination report, the 
veteran reported that he has been treated for high blood 
pressure with medications for approximately 20 years.  The 
veteran also reported that he has never had a heart attack or 
coronary artery disease.   In addition, the veteran 
complained of elevated blood pressure, headaches, and 
shortness of breath with exercise.  Examination revealed 
blood pressure readings of 190/100, 190/102, and 198/100.  
The veteran's pulse was 100 beats per minute and an EKG also 
showed evidence suggestive of inferior ischemia.  The 
examiner also noted that there was a normal sinus rhythm and 
that no murmur was heard.  The veteran was diagnosed with 
hypertension.

The veteran's hypertension is rated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  
According to Diagnostic Code 7101, a 10 percent disability 
evaluation is warranted where diastolic pressure is 
predominantly 100 or more, systolic pressure is predominantly 
160 or more, or the individual has a history of diastolic 
pressure of 100 or more and requires continuous medication 
for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  
For the next higher 20 percent disability evaluation, 
diastolic pressure must be predominantly 110 or more or 
systolic pressure must be 200 or more.  Id.  

Upon reviewing the rating criteria in relation to the 
evidence regarding the veteran's nonservice-connected 
hypertension, the Board finds that the veteran's disability 
picture is most consistent with the currently assigned 10 
percent disability evaluation.  The objective evidence of 
record does not show that the veteran has diastolic pressure 
that is predominantly 110 or more, nor is the veteran's 
systolic pressure predominantly 200 or more.  The veteran's 
systolic blood pressure readings at the August 2000 VA 
examination were pressure of 190, 190, and 198, and the 
systolic blood pressure reading submitted by the veteran was 
150.  These readings cannot be said to be "predominantly" 
200 or more for systolic pressure.  In addition, the 
veteran's diastolic blood pressure at the VA examination was 
100, 102, and 100, and the diastolic blood pressure reading 
submitted by the veteran was 116.  These readings also cannot 
be characterized as "predominantly" 110 or more for 
diastolic pressure.  Therefore, the veteran's symptomatology 
most closely fits within the criteria for the currently 
assigned 10 percent disability evaluation.
 
In reaching this decision, the Board also considered other 
applicable Diagnostic Codes, including Diagnostic Code 7007.  
With regard to the criteria for hypertensive heart disease, 
there is no evidence that the veteran's hypertension results 
in dyspnea, fatigue, angina, dizziness, or syncope.  
Additionally, there is no evidence of cardiac hypertrophy or 
dilatation.  As such, the Board does not believe that an 
evaluation in excess of 10 percent under Diagnostic Code 7007 
is warranted.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 10  percent for 
hypertension, the Board has also considered whether the 
veteran is entitled to an increased disability evaluation on 
an extra-schedular basis.  However, the Board concludes that 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his hypertension, 
standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of normal rating schedule standards.  Accordingly, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for hypertension, on either a schedular or 
an extra-schedular basis.


ORDER

An evaluation in excess of 10 percent for hypertension is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

